Case 1:14-cv-02612-JLK Document 203-1 Filed 10/12/18 USDC Colorado Page 1 of 38




                           Exhibit A
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page12ofof19
                                                                                 38




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


 Civil Action No.      1:14-cv-02612-JLK

 LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD,
 JOLESSA WADE, DANYA GRANADO, BRETT CHARLES, and
 RUBY TSAO

 Individually and on behalf of others
 similarly situated,

        Plaintiffs,

 v.

 CHIPOTLE MEXICAN GRILL, INC.,

        Defendant.


      CHIPOTLE’S MOTION TO STAY ORDER GRANTING DEFENDANT’S
      MOTION TO DISMISS OPT-IN PLAINTIFFS BOUND BY CHIPOTLE’S
               ARBITRATION AGREEMENT (ECF NO. 187)


        Defendant Chipotle Mexican Grill, Inc. (“Chipotle”), through its undersigned

 counsel, respectfully requests that this Court stay its Order Granting Defendant’s Motion

 to Dismiss Opt-In Plaintiffs Bound by Chipotle’s Arbitration Agreement (Order) pending

 resolution of Chipotle’s appeal. In support of this request, Chipotle states as follows:

                         MEET AND CONFER CERTIFICATION

        In compliance with D.C.COLO.LCivR 7.1 and subsection B of the General

 Practices and Procedures for this Court, Defense counsel conferred in good faith with
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page23ofof19
                                                                                 38




 Plaintiffs’ counsel concerning the relief requested herein. The parties have not been able

 to come to an agreement concerning the requested stay, and this motion is opposed.

                                     INTRODUCTION

        Plaintiffs’ counsel erroneously solicited nearly 3,000 individuals to join this Fair

 Labor Standards Act (FLSA) collective action with full knowledge that Chipotle claimed

 those employees were subject to a mandatory arbitration agreement, which permitted those

 individuals to pursue only individual arbitrations (Arbitration Opt-Ins). This Court’s Order

 partially redressed the harm from that solicitation—it dismissed from this collective the

 2,814 individuals who signed the arbitration agreement. (Dkt. 187 at 15.) But that Order

 declined to make Chipotle whole from the damage caused by Plaintiffs’ counsels’ improper

 solicitation—specifically, the use of court-approved notice to solicit additional potential

 litigation and interfere with Chipotle’s contractual rights with its employees.

        Chipotle now seeks the Tenth Circuit’s review of the Order, and the process through

 which the Arbitration Opt-Ins were invited to, and subsequently dismissed from, this

 collective. Precedent from the Tenth Circuit and other circuits supports Chipotle’s

 appellate position and raises serious, substantial, and difficult questions for the Tenth

 Circuit to resolve. Absent a stay, Chipotle will likely lose all effective appellate rights in

 that review—particularly given that Plaintiffs’ counsel has already begun initiating

 arbitrations on behalf of Arbitration Opt-Ins. In light of Plaintiffs’ counsels’ actions

 following that Order, and the magnitude of harm to Chipotle and its appeal rights if the

 Order is not stayed, Chipotle respectfully requests that this Court stay its Order pending

 resolution of its appeal.

                                               2
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page34ofof19
                                                                                 38




                       PERTINENT FACTUAL BACKGROUND

        Over Chipotle’s objection, Plaintiffs’ counsel solicited nearly 3,000 individuals to

 join this FLSA collective action with full knowledge that Chipotle claimed those

 employees were subject to a mandatory, individualized arbitration agreement barring their

 participation. That solicitation was contrary to the agreement’s plain terms, which required

 signatories to arbitrate any and all FLSA claims and prohibited class and collective actions

 or arbitrations. (Dkt. 173, Ex. A, ¶¶ 2, 4, 5.) Plaintiffs’ counsel acknowledged that many

 of these solicited individuals had executed that agreement, but asked the Court to resolve

 them “as they come up,” rather than at the outset. (Dkt. 193 at 21:6-19; see also 6:19-25.)

 This Court therefore deferred resolving whether those individuals bound by the arbitration

 agreement could participate in this collective until after they were sent notice and had opted

 in. (Id., 25:25-26:11.) 2,814 individuals bound by the arbitration agreement opted-in, i.e.,

 the Arbitration Opt-Ins.

        Chipotle moved to dismiss them from the collective. (Dkt. 172.) It also requested

 that this Court restore the parties to their pre-improper solicitation position by preventing,

 or severing, Plaintiffs’ counsel from representing the Arbitration Opt-Ins in any further

 proceedings against Chipotle. (Id. at 21-24.)

        In its Order granting Chipotle’s motion, this Court determined that Chipotle’s

 arbitration agreement was enforceable. (Dkt. 187 at 12-13.) Accordingly, it dismissed from

 this collective the 2,814 Arbitration Opt-Ins. (Id. at 13-14.) This Court rejected Chipotle’s

 argument about the impropriety of Plaintiffs’ counsels’ solicitations and denied Chipotle’s

 request to sever the relationship between them and restore the parties to their pre-improper

                                                 3
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page45ofof19
                                                                                 38




 solicitation position. (Id. at 14-15.) As grounds, this Court determined that because “at the

 time Plaintiffs’ Counsel allegedly instigated the breach of the Arbitration Agreement, the

 enforceability of the Agreement was still in dispute,” there was no basis upon which to

 disqualify Plaintiffs’ counsel from further proceedings against Chipotle. (Id. at 14

 (concluding “absence of more concrete evidence of legal incompetence or evidence

 demonstrating a clear pattern of abuse of the judicial system” precluded relief).) It then

 determined the Arbitration Opt-Ins were “entitled” to be represented by Plaintiffs’ counsel

 and permitted Plaintiffs’ counsel to continue representing them. (Id.) It also directed the

 parties to submit proposed notices of the dismissal to be sent to the Arbitration Opt-Ins.

 (Id. at 15.) Ten days later, Plaintiffs’ counsel Kent Williams initiated arbitration on behalf

 of fifty Arbitration Opt-Ins. (See William Cover Ltr. to JAMS, attached as Exhibit A1.)

        Chipotle subsequently appealed the Order. (See Dkt. 188.) Chipotle intends to raise

 at least two issues for the Tenth Circuit’s review: first, whether the district court erred when

 it delayed enforcing the arbitration agreement until after it certified the collective, thereby

 allowing individuals bound by the agreement to opt-in to the collective, and second,

 whether the district court erred by failing to restore the parties to their pre-improper

 solicitation position after its first error.2 (Docketing Statement at 6, attached as Exhibit B.)




 1
   Chipotle does not waive its right to conduct arbitration privately and confidentially in
 accordance with the arbitration agreement. Therefore, a redacted version of Plaintiff’s
 counsels’ arbitration demand sufficient to demonstrate the harm to Chipotle is attached.
 2
   This statement is made without prejudice to Chipotle’s right to raise additional arguments
 on appeal.
                                                4
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page56ofof19
                                                                                 38




 To preserve its appellate rights, Chipotle now respectfully requests that this Court stay the

 Order pending resolution of that appeal.

                                    LEGAL STANDARD

        The authority to stay proceedings “is incidental to the power inherent in every court

 to control the disposition of the causes on its docket with economy of time and effort for

 itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 255 (1936);

 accord Pet Milk Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963) (citing Landis and

 recognizing that the “granting of the stay ordinarily lies within the discretion of the district

 court”). The authority to “hold an order in abeyance” while the order’s legality is assessed

 is an inherent power preserved in the federal courts to “issue all writs necessary or

 appropriate in aid of their respective jurisdictions and agreeable to the usages and principles

 of law.” 28 U.S.C. § 1651(a); see also Nken v. Holder, 556 U.S. 418, 426 (2009).

        The purpose of a stay is to preserve the status quo pending appeal. McClendon v.

 City of Albuquerque, 79 F.3d 1014, 1020 (10th Cir. 1996). In ruling on a motion for a stay,

 this Court applies the same standards used when ruling on a motion for preliminary

 injunction. Id.; Warner v. Gross, 776 F.3d 721, 728 (10th Cir. 2015). Thus, a stay is

 warranted where the moving party demonstrates (1) a likelihood of success on appeal; (2)

 the threat of irreparable harm if the stay is not granted; (3) the absence of harm to opposing

 parties if the stay is granted; and (4) that the stay is not adverse to the public interest.

 McClendon, 79 F.3d at 1020; see Heideman v. S. Salt Lake City, 348 F.3d 1182, 1189 (10th

 Cir. 2003); see also Fed. R. Civ. P. 62(c); Fed. R. App. P. 8(a); Nken, 556 U.S. at 425-26,

 434. The first two factors “are the most critical.” Nken, 556 U.S. at 434.

                                                5
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page67ofof19
                                                                                 38




          The Tenth Circuit has applied the Second Circuit’s “liberal definition of the

 ‘probability of success’ requirement” for nearly forty years. Heideman, 348 F.3d at 1189

 (citing Otero Sav. & Loan Ass’n v. Fed. Reserve Bank, 665 F.2d 275, 278 (10th Cir. 1981)).

 Thus, where “the moving party has established that the three ‘harm’ factors tip decidedly

 in its favor, the ‘probability of success’ requirement is somewhat relaxed.” Id. The moving

 party “need only show ‘questions going to the merits so serious, substantial, difficult and

 doubtful, as to make them fair ground for litigation.’” Id. (quoting Resolution Trust Cor. v.

 Cruce, 972 F.2d 1195, 1199 (10th Cir. 1992)).

          Accordingly, because Chipotle satisfies the first three “harm factors,” it addresses

 those first and then addresses its probability of success.

                                        ARGUMENT

     I.        THE ORDER SHOULD BE STAYED PENDING APPEAL.

          A.     Chipotle will suffer irreparable harm if the Order is not stayed.

          Irreparable harm exists where it will be “difficult or impossible” to “restore the

 status quo ante in the event” the moving party prevails on appeal. Heideman, 348 F.3d at

 1189 (citing cases). The harm must be “certain, great, actual and not theoretical.” Id.; see

 also Prairie Band of Potawatomi Indians v. Pierce, 253 F.3d 1234, 1250 (10th Cir. 2001)

 (defining harm as “certain, great, not merely serious or substantial”). While the concept

 “unfortunately does not readily lend itself to definition,” cases have found irreparable

 injury when “the injury can[not] be adequately atoned for in money” or “the district court

 cannot remedy [the injury] following a final determination on the merits.” Am. Hosp. Ass’n

 v. Harris, 625 F.2d 1328, 1331 (7th Cir. 2001) (brackets in original); see also Pierce, 253

                                               6
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page78ofof19
                                                                                 38




 F.3d at 1250 (quoting A.O. Smith Corp. v. FTC, 530 F.2d 515, 525 (3d Cir. 1976)). Indeed,

 the harm must be “of such imminence that there is a clear and present need for equitable

 relief to prevent irreparable harm.” Heideman, 348 F.3d at 1189.

        Chipotle satisfies that standard here. Chipotle seeks appellate review of the district

 court’s decision to delay enforcing the arbitration agreement until after the collective was

 certified and in sending notice to individuals bound by the agreement. It also seeks

 appellate review of what the appropriate remedy is for that error, where, here, the error led

 to Plaintiffs’ counsels’ improper solicitation of nearly 3,000 individuals. Stated simply,

 Chipotle seeks review of the terms on which the Arbitration Opt-Ins are dismissed. The

 remedy it seeks—severance of the relationship between the Arbitration Opt-Ins and

 Plaintiffs’ counsel for purposes of any claims against Chipotle—will be permanently lost

 if the Order is not stayed.

        First, Chipotle has no way to “undo” these arbitrations. No mechanism exists under

 the Federal Arbitration Act by which Chipotle could unwind these arbitrations if the Tenth

 Circuit determines Plaintiffs’ counsels’ continued representation is improper. 9 U.S.C. §

 10 provides no grounds for vacating an arbitration award under these circumstances. And

 even if it did, 9 U.S.C. § 12 requires a request to vacate to be made “within three months

 after the award is filed or delivered.” It is plausible (if not certain) that arbitrations will be

 initiated, concluded, and the three-month window elapsed before Chipotle’s appeal is

 resolved. Accordingly, because this Court has no ability to remedy any injury to Chipotle

 if it prevails on appeal, the harm to Chipotle is irreparable, and a stay is warranted. See

 Ohio Oil Co. v. Conway, 279 U.S. 813, 814 (1929) (finding irreparable harm in payment

                                                 7
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page89ofof19
                                                                                 38




 of allegedly unconstitutional tax when state law did not provide a remedy for its return

 should the statute be determined to be invalid).

        Second, the imminence of the harm is self-apparent. Plaintiffs’ counsel did not even

 wait for the automatic stay under Fed. R. Civ. P. 62(a) to expire before filing fifty

 arbitrations. Chipotle anticipates that Plaintiffs’ counsel will initiate many more. Absent a

 stay of the Order, it is entirely possible that any remedy to which Chipotle may be entitled

 on appeal may become moot.3 Church of Scientology of Calif. v. United States, 506 U.S.

 9, 12 (1992) (“A case becomes moot if an event occurs during the pendency of the action

 that makes it impossible for the court to grant any effectual relief whatever to a prevailing

 party.” (internal citations omitted)); see, e.g., In re Whatley, 169 B.R. 698, 701 (Bankr. D.

 Colo. 1994) (finding appeal moot in absence of stay of order for bankruptcy sale because

 court could not grant effective relief once property was sold to good faith purchaser). That

 alone is sufficient to find Chipotle will suffer irreparable harm and grant Chipotle’s motion.

 Ctr. for Int’l Envtl. Law v. Office of U.S. Trade Representative, 240 F. Supp. 2d 21, 22-23

 (D.D.C. 2003) (finding “strong showing of irreparable harm” where compliance with order

 “would render any appeal moot”); see also Ctr. for Nat’l Sec. Studies v. U.S. Dep’t of

 Justice, 217 F. Supp. 2d 58, 58 (D.D.C. 2002) (granting stay of disclosure order in FOIA

 case pending appeal where compliance with order “would effectively moot any appeal”).

        A stay is therefore necessary to preserve the status quo and avoid irreparable harm

 to Chipotle. McClendon, 79 F.3d at 1020 (purpose of stay on appeal is to preserve status


 3
   Chipotle reserves its right to argue, even if it is ultimately denied a stay of the Order, that
 the appeal is not moot and still presents justiciable issues for the Tenth Circuit’s review.
                                                8
Case
 Case1:14-cv-02612-JLK
       1:14-cv-02612-JLK Document
                          Document203-1
                                   198 Filed
                                        Filed 08/31/18
                                              10/12/18 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 910ofof1938




  quo); In re CGI Indus., Inc., 27 F.3d 296, 299 (7th Cir. 1994) (“A stay serves to maintain

  the status quo pending appeal, thereby preserving the ability of the reviewing court to offer

  a remedy and holding at bay the reliance interests on the judgment that otherwise militate

  against reversal of the [underlying order].”). Preservation of the status quo here requires

  that the Arbitration Opt-Ins’ not be permitted to rely on the Order dismissing them from

  this lawsuit until the terms on which they are dismissed (and the propriety of Plaintiffs’

  counsels’ continued representation) is resolved. In other words, their pursuit of arbitration

  is held in stasis until such time as that issue is fully resolved.

           Accordingly, this factor weighs in favor of staying the Order.

           B.     The harm to Chipotle outweighs the harm to the Arbitration Opt-Ins.

           The moving party bears the burden of demonstrating that “the threatened injury to

  the movant outweighs the injury to the other party[.]” Heideman, 348 F.3d at 1190.

           Here, as set forth above, if the Order is not stayed, notice is sent to the Arbitration

  Opt-Ins, and Plaintiffs’ counsel initiates arbitrations, the harm to Chipotle is irreparable.

  Chipotle will be left with no effective remedy to restore the parties to their pre-improper

  solicitation position if the Tenth Circuit rules in its favor. In sum, the harm to Chipotle is

  great.

           On the other hand, the harm to the Arbitration Opt-Ins is minimal. As an initial

  matter, the Arbitration Opt-Ins will benefit from clarification of the terms of their dismissal

  from this collective. Certainty in whether or not their selection of counsel is legally

  permissible will benefit them in deciding in what manner to proceed with their claims.



                                                  9
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page10
                                                                           11ofof19
                                                                                  38




         Further, the Arbitration Opt-Ins’ right to pursue their claims following resolution

  of the appeal will not be impaired. By filing of this motion, Chipotle requests that this

  Court equitably toll the statute of limitations for the Arbitration Opt-Ins, thereby

  significantly minimizing (if not altogether eliminating) any harm to them from the

  temporary delay caused by Chipotle’s appeal.

         The equitable tolling doctrine permits courts to extend statutes of limitation on a

  case-by-case basis in order to prevent inequity. Johnson v. U.S. Postal Serv., 861 F.2d

  1475, 1481 (10th Cir. 1988) (noting “propriety of equitable tolling must necessarily be

  determined on a case-by-case basis” (quoting Gonzalez-Aller Balseyro v. GTE Lenkurt,

  Inc., 702 F.2d 857, 859 (10th Cir. 1983)). The doctrine is read into every federal statute.

  United States v. $57,960.00 in U.S. Currency, 58 F. Supp. 2d 550, 664 (D.S.C. 1999) (citing

  Holmberg v. Armbrecht, 327 U.S. 392, 397 (1946)). Equitable tolling is designed to apply

  where “a litigant’s failure to meet a legally-mandated deadline unavoidably arose from

  circumstances beyond that litigant’s control.” Maiteki v. Marten Transp., Ltd., 4 F. Supp.

  3d 1249, 1255 (D. Colo. 2013) (quoting Graham-Humpreys v. Memphis Brooks Museum

  of Art, Inc., 209 F.3d 552, 561-62 (6th Cir. 2000)). Courts have routinely tolled statutes of

  limitations in FLSA actions when doing so serves the interests of justice. See, e.g., In re

  Bank of Am. Wage & Hour Emp’t Litig., No. 10-MDL-2138, 2010 WL 4180530 (D. Kan.

  Oct. 20, 2010); Partlow v. Jewish Orphans’ Home of S. Cal., Inc., 645 F.2d 757, 760-61

  (9th Cir. 1981), abrogated on other grounds by Hoffmann-LaRoche, Inc. v. Sperling, 493

  U.S. 165 (1989); Beauperthuy v. 24 Hour Fitness USA, Inc., No. 06-cv-0715, 2007 WL

  707475 at *8 (N.D. Cal. Mar. 6, 2007).

                                               10
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page11
                                                                           12ofof19
                                                                                  38




         The interests of justice are best served by tolling the statute of limitations here. The

  delay in the Arbitration Opt-Ins’ ability to bring their FLSA claims results from Chipotle’s

  appeal and is outside their control. In recognition of that fact, Chipotle proposes that every

  Arbitration Opt-Ins’ claim asserted in this lawsuit, to the extent the statute of limitations

  has not already elapsed, be held in abeyance during the pendency of appellate proceedings

  in this case, up to and including through any United States Supreme Court proceedings.

  The claims would then be equitably tolled from August 3, 2018 until thirty days after the

  case is remanded to this Court and notice is sent to the Arbitration Opt-Ins advising them

  of the outcome of the appellate proceedings. This reduces, if not eliminates, any harm the

  Arbitration Opt-Ins as a result of Chipotle’s appeal: Their claims remain intact, to the extent

  such a claim existed as of the Order’s date. Moreover, prejudgment interest continues to

  accrue during the pendency of the appeal, so the Arbitration Opt-Ins are not financially

  prejudiced.

         In the alternative, should this Court disagree, Chipotle proposes that the Order be

  stayed only as to any Arbitration Opt-In who desires to be represented by Plaintiffs’

  counsel in any further proceedings against Chipotle and his or her claim tolled as set forth

  above. Any Arbitration Opt-In who does not retain Plaintiffs’ counsel would be free to

  pursue his or her claims against Chipotle in accordance with the arbitration agreement as

  he or she desires4, but those claims would not be tolled. Under this alternative proposal,




  4
   Chipotle reserves its right to assert any and all defenses available to it in any arbitration
  proceeding.
                                                11
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page12
                                                                           13ofof19
                                                                                  38




  the harm to the Arbitration Opt-Ins is again minimized and their interests remain protected

  during the pendency of the appeal.

         Accordingly, this factor also weighs in favor of a stay.

         C.     A stay is in the public interest.

         A movant has the burden of demonstrating that the stay, if issued, is not adverse to

  the public interest. Heideman, 348 F.3d at 1191. The circumstances are just the opposite

  here: a stay pending resolution of the appeal will provide the public greater insight and

  certainty into how individualized arbitration agreements should be enforced following Epic

  Systems Corporation v. Lewis, 138 S.Ct. 1612 (2018).

         “There is a strong federal policy encouraging the expeditious and inexpensive

  resolution of disputes through arbitration.” Metz v. Merrill Lynch, Pierce, Fenner & Smith,

  39 F.3d 1482, 1488-89 (10th Cir. 1994). When the applicability of arbitration is in dispute,

  “as a matter of federal law, any doubts concerning the scope of arbitrable issues should be

  resolved in favor of arbitration.” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,

  473 U.S. 614, 626 (1985). To that end, Congress enacted the FAA with the express purpose

  of granting arbitration agreements the same enforceability as any other contract provision.

  See Volt Info. Sciences, Inc. v. Bd. of Trs., 489 U.S. 468, 474 (1989) (stating Congress

  designed the FAA to “overrule the judiciary’s longstanding refusal to enforce agreements

  to arbitrate and place such agreements upon the same footing as other contracts.”).

         Against this backdrop, there is no adverse impact to the public in staying the Order

  pending appeal. The public has a vested interest in seeing this appeal effectively prosecuted

  and resolved. Indeed, in a post-Epic Systems world, the issue of arbitration waivers and

                                               12
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page13
                                                                           14ofof19
                                                                                  38




  class and collective waivers has been a point of great public interest. As this Court

  previously recognized, this case concerns those issues. The public therefore has an interest

  in Chipotle’s appeal—i.e., understanding the point in the proceedings at which those

  individualized arbitration agreements must be enforced in a putative class or collective

  proceeding. These same stakeholders also have a vested interest in knowing whether, as

  occurred here, the FLSA’s collective solicitation and notice procedure may be effectively

  used as means of subverting an employer’s private contract rights with its employees and

  encouraging them to initiate proceedings (including arbitration) beyond the collective

  action in which the notice is given. The Tenth Circuit’s resolution of these issues will

  provide clarity on these points, and staying the Order while these issues are resolved is in

  no way adverse to the public interest. Rather, it makes the appeal all the more effective and

  meaningful to the public.

         Accordingly, this factor weighs in favor of a stay.

         D.      Chipotle has shown “fair ground” for litigation exists here.

         To satisfy this factor, Chipotle must show that its chance of success on the merits is

  “better than negligible.” Nken, 556 U.S. at 434 (requiring more than a “possibility of

  relief”). Because the first three elements are satisfied, Chipotle need only show “questions

  going to the merits so serious, substantial, difficult and doubtful, as to make them a fair

  ground for litigation.” Resolution Trust Corp., 972 F.2d at 1199. Chipotle’s appeal amply

  satisfies this standard.

         Chipotle’s appeal presents two issues: the first, whether this Court erred in

  permitting notice to go to nearly 3,000 individuals Chipotle asserted were bound by an

                                               13
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page14
                                                                           15ofof19
                                                                                  38




  arbitration agreement precluding their participation in this collective, and the second, what

  the proper remedy is for the first error. (See Ex. B at 6.)

         The Fifth Circuit Court of Appeals has addressed Chipotle’s first contention and

  determined that arbitrability is a threshold question that must be addressed before

  considering collective certification.5 Edwards v. Doordash, Inc., 888 F.3d 738, 742 (5th

  Cir. 2018). The Fifth Circuit has “rejected” the contention that “[i]n collective action suits

  brought under the FLSA, courts rule on first-stage conditional certification and notice

  before ruling on the validity and enforceability of any purported arbitration agreement.”

  Id. at 742-43 (emphasis in original) (brackets in original) (quoting Reyna v. Int’l Bank of

  Commerce, 839 F.3d 373, 376 (5th Cir. 2016)). This order of procedures is “consistent

  with” the “national policy favoring arbitration.” Id. at 743 (quoting Reyna, 888 F.3d at 378

  (quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 346 (2011)).

         While the Tenth Circuit has not yet addressed this issue, its existing precedent is

  sufficiently analogous to demonstrate that this issue is “fair ground” for litigation.

  Arbitration agreements are entitled to the same enforceability as any other contract

  provision. Volt Info. Sciences, 489 U.S. at 474; see also 9 U.S.C. § 2 (written arbitration

  agreements “shall be valid, irrevocable and enforceable, save upon such grounds as exist

  at law or in equity for the revocation of any contract”). Indeed, less than a month ago the

  Tenth Circuit affirmed that whether the parties are bound by an arbitration agreement, or



  5
   Edwards concerns FLSA collective claims, but refers to “class certification” rather than
  “collective certification.” Edwards, 888 F.3d at 742-43. The distinction is one without a
  difference here.
                                                14
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page15
                                                                           16ofof19
                                                                                  38




  whether a binding arbitration clause applies to a certain type of controversy, is a threshold,

  or “gateway,” question. Dish Network L.L.C. v. Ray, -- F.3d --, 2018 WL 3978537, at *1

  (Aug. 21, 2018 10th Cir.). It has long been the case that “[w]hen a contract mandates

  arbitration, courts generally will enforce the arbitration clause absent a waiver.” Peterson

  v. Shearson/Am. Exp., Inc., 849 F.2d 464, 466 (10th Cir. 1988). And at least one district

  court in the Tenth Circuit has determined that delaying notification to the court that an

  arbitration agreement exists until after the class certification process concludes suggested

  “an attempt to manipulate the process, or at least to attempt multiple bites at the apple.” In

  re Cox Enters., Inc. v. Set-Top Cable Television Box Antitrust Litig., No. 12-MDL-2048-

  C, 2014 WL 3567629, at *3 (W.D. Okla. July 18, 2014) (unpublished), subsequently

  affirmed by 790 F.3d 1112 (10th Cir. 2015).

         Moreover, the Supreme Court has long instructed that “[i]n exercising the

  discretionary authority to oversee the notice-giving process, courts must be scrupulous to

  respect judicial neutrality” and “must take care to avoid even the appearance of judicial

  endorsement of the merits of the action.” Hoffmann La-Roche Inc. v. Sperling, 493 U.S.

  165, 174 (1989). In approving a notice to potential plaintiffs, a court must be careful not to

  create an “apparent judicial sponsorship of the notice.” Woods v. New York Life Ins., 686

  F.2d 578, 581 (7th Cir. 1982).

         Here, whether this Court’s decision to delay resolution of the arbitration issue until

  after the Arbitration Opt-Ins were notified of and opted-in to this collective provides a “fair

  ground” for litigation. Over Chipotle’s objection, this Court accepted Plaintiffs’ counsels’

  invitation to solicit the Arbitration Opt-Ins with notice of the collective. That solicitation

                                                15
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page16
                                                                           17ofof19
                                                                                  38




  was contrary to the agreement’s plain terms, which required signatories to arbitrate any

  and all FLSA claims and prohibited class and collective actions or arbitrations. Whether

  permitting notice to be sent to individuals Chipotle clearly claimed were barred from this

  collective by virtue of the arbitration agreement gave an improper appearance that the

  agreement would not be enforced is by itself a substantial and serious question that is “fair

  ground” for litigation on appeal. And this Court’s decision to resolve the issue “after we

  have the people in the collective class” is, respectfully, inconsistent with the precedent set

  forth above and the national policies favoring arbitration and enforcement of private

  contract rights, offering further fertile “fair ground” for litigation. (Nov. 12, 2015 Tr.,

  25:25-26:11.)

         The issue, then, as Chipotle’s second contention posits, is what is the appropriate

  remedy for that error? This Court dismissed the Arbitration Opt-Ins from this collective. It

  declined to sever the relationship between them and Plaintiffs’ counsel because “at the time

  Plaintiffs’ counsel instigated the breach of the Arbitration Agreement,” that is, when the

  solicitation to join the collective was sent, “the enforceability of the Agreement was still in

  dispute.” (Dkt. 187 at 14.) Stated differently, this Court concluded that by dismissing the

  Arbitration Opt-Ins, the agreement was enforced and the harm to Chipotle undone.

         Not so. Chipotle faces the risk of additional, individual arbitrations brought by

  Arbitration Opt-Ins who were made aware of their alleged claims solely as a result of

  Plaintiffs’ counsels’ persistence in sending them improper notice of this collective. In other

  words, Plaintiffs used the certification process “as a means to make workers aware of their

  rights such that they can, at the very least, pursue arbitration.” Hamoudeh v. Unitedhealth

                                                16
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page17
                                                                           18ofof19
                                                                                  38




  Grp. Inc., 16-CV-790, 2016 WL 2894870, at * 2 (E.D.N.Y. 2016). At least one court has

  found that “stirring up potential litigation in this manner would be an improper use of

  judicial authority.” Id. And the Sixth Circuit recently agreed that where a group of plaintiffs

  had entered into enforceable individual arbitration agreements with the defendant

  precluding their participation in FLSA collective actions, notice to potential opt-ins would

  be, in effect, futile “because there will be no FLSA collective action against the Defendants

  about which the district court could facilitate notice.” McGrew v. VCG Holding Corp., ---

  Fed. Appx. ---, 2018 WL 4030739, at *1 (6th Cir. Aug. 23, 2018) (addressing “whether

  court abused its discretion” when it enforced arbitration agreements prior to notice of

  collective).

           Where, as here, Plaintiffs have used this Court’s judicial authority in an improper

  fashion, the question that necessarily follows is how to repair the damage that improper

  use has caused. This Court rejected Chipotle’s proposed solution—severance of the

  relationship between the Arbitration Opt-Ins and Plaintiffs’ counsel that was formed from

  that improper solicitation, i.e., restoration of the parties to their pre-improper solicitation

  position. That issue is therefore further “fair ground” for litigation on appeal.

           Accordingly, this factor weighs in favor of staying the Order.

     II.      NOTICE SHOULD NOT BE SENT TO THE ARBITRATION OPT-INS.

           As set forth in Chipotle’s contemporaneously-filed Brief in Support of Proposed

  Notice Related to This Court’s August 3, 2018 Order Dismissing Arbitration Opt-Ins,

  Chipotle expressly requests that any notice to the Arbitration Opt-Ins be stayed pending



                                                17
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page18
                                                                           19ofof19
                                                                                  38




  completion of all appellate proceedings. Should this Court disagree, then Chipotle

  incorporates by reference its proposed notice as set forth therein.

                                       CONCLUSION

         For the reasons set forth above, this Court should stay its Order pending conclusion

  of Chipotle’s appeal.

  Dated: August 31, 2018
                                             Respectfully Submitted,

                                             MESSNER REEVES LLP

                                             s/ Kendra N. Beckwith
                                             John K. Shunk, #16204
                                             Allison J. Dodd, #43835
                                             Adam M. Royval, #43836
                                             Kendra N. Beckwith, #40154
                                             Thomas R. Blackburn, #41136
                                             1430 Wynkoop Street, Suite 300
                                             Denver, Colorado 80202
                                             Telephone: (303) 623-1800
                                             E-mail: jshunk@messner.com
                                             E-mail: adodd@messner.com
                                             E-mail: aroyval@messner.com
                                             E-mail: kbeckwith@messner.com
                                             E-mail: tblackburn@messner.com

                                              SHEPPARD MULLIN RICHTER                    &
                                              HAMPTON LLP
                                              Richard J. Simmons
                                              333 South Hope Street
                                              Forty-Third Floor
                                              Los Angeles, California 90071
                                              rsimmons@sheppardmullin.com

                                           Attorneys for Defendant, Chipotle Mexican
                                           Grill, Inc.



                                               18
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198 Filed
                                       Filed08/31/18
                                             10/12/18 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page19
                                                                           20ofof19
                                                                                  38




                              CERTIFICATE OF SERVICE

         I hereby certify that on August 31, 2018, I electronically filed and served the
  foregoing CHIPOTLE’S MOTION TO STAY ORDER GRANTING DEFENDANT’S
  MOTION TO DISMISS OPT-IN PLAINTIFFS BOUND BY CHIPOTLE’S
  ARBITRATION AGREEMENT (ECF NO. 187) via the CM/ECF system, which will
  send notification of such filing to all counsel of record:

  Adam Seth Levy (adamslevy@comcast.net)

  Andrew Curry Quisenberry (andrew.quisenberry@coloradolaw.net)

  Darin Lee Schanker (dschanker@coloradolaw.net)

  Julie A. Sakura (jsakura@hinklelawfirm.com)

  Kent Morgan Williams (williamslawmn@gmail.com)

  Kevin Edward Giebel (kgiebel@ggwklaw.com)

  Michael Edmund Jacobs (mjacobs@hinklelawfirm.com)

  Thomas Mark Hnasko (thnasko@hinklelawfirm.com)


                                         s/ Kendra N. Beckwith
                                         Kendra N. Beckwith




                                           19
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198-1 Filed
                                         Filed10/12/18
                                               08/31/18 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page21
                                                                             1 of 8
                                                                                  38




                           EXHIBIT A
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198-1 Filed
                                         Filed10/12/18
                                               08/31/18 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page22
                                                                             2 of 8
                                                                                  38
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198-1 Filed
                                         Filed10/12/18
                                               08/31/18 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page23
                                                                             3 of 8
                                                                                  38




                                                        REDACTED REDACTED
                     REDACTED
                                    REDACTED

                                                        REDACTED REDACTED
                 REDACTED           REDACTED

                                                        REDACTED REDACTED
                    REDACTED
                                   REDACTED

                                                        REDACTED   REDACTED
                   REDACTED
                                   REDACTED
                                                        REDACTED REDACTED
                   REDACTED          REDACTED

                                                        REDACTED REDACTED
                  REDACTED          REDACTED

                                                        REDACTED REDACTED
                 REDACTED           REDACTED

                   REDACTED                             REDACTED REDACTED
                                    REDACTED
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198-1 Filed
                                         Filed10/12/18
                                               08/31/18 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page24
                                                                             4 of 8
                                                                                  38




                                                         REDACTED REDACTED
                   REDACTED         REDACTED

                    REDACTED                             REDACTED REDACTED
                                     REDACTED

                                                        REDACTED REDACTED
                 REDACTED          REDACTED
                                                        REDACTED   REDACTED
                   REDACTED        REDACTED

                                                         REDACTED REDACTED
                  REDACTED           REDACTED

                                                        REDACTED   REDACTED
                  REDACTED         REDACTED

                                                        REDACTED REDACTED
                   REDACTED         REDACTED

                                                        REDACTED REDACTED
                  REDACTED          REDACTED

                                                        REDACTED REDACTED
                  REDACTED         REDACTED
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198-1 Filed
                                         Filed10/12/18
                                               08/31/18 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page25
                                                                             5 of 8
                                                                                  38




                                                        REDACTED REDACTED
                 REDACTED          REDACTED
                                                        REDACTED REDACTED
                  REDACTED          REDACTED

                                                        REDACTED
                 REDACTED          REDACTED                        REDACTED




                                                        REDACTED REDACTED
                 REDACTED          REDACTED
                                                        REDACTED REDACTED
                 REDACTED          REDACTED

                                                        REDACTED   REDACTED
                 REDACTED
                                   REDACTED
                   REDACTED                             REDACTED REDACTED
                                   REDACTED

                                                        REDACTED REDACTED
                   REDACTED          REDACTED


                                                        REDACTED REDACTED
                  REDACTED          REDACTED
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198-1 Filed
                                         Filed10/12/18
                                               08/31/18 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page26
                                                                             6 of 8
                                                                                  38




                                                         REDACTED   REDACTED
                  REDACTED          REDACTED

                                                        REDACTED REDACTED
                   REDACTED         REDACTED

                  REDACTED                              REDACTED REDACTED
                                      REDACTED

                                                        REDACTED REDACTED
                  REDACTED
                                 REDACTED
                                                        REDACTED
                   REDACTED        REDACTED                         REDACTED



                                                        REDACTED REDACTED
                  REDACTED          REDACTED
                                                        REDACTED    REDACTED
                  REDACTED          REDACTED

                                                        REDACTED REDACTED
                   REDACTED       REDACTED
                                                         REDACTED   REDACTED
                  REDACTED         REDACTED
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198-1 Filed
                                         Filed10/12/18
                                               08/31/18 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page27
                                                                             7 of 8
                                                                                  38




                                                        REDACTED REDACTED
                    REDACTED        REDACTED
                                                         REDACTED   REDACTED
                  REDACTED          REDACTED

                                                         REDACTED REDACTED
                  REDACTED           REDACTED

                                                         REDACTED   REDACTED
                   REDACTED         REDACTED

                                                         REDACTED   REDACTED
                 REDACTED            REDACTED

                                                        REDACTED    REDACTED
                  REDACTED         REDACTED
                                                        REDACTED REDACTED
                 REDACTED         REDACTED
                                                        REDACTED REDACTED
                   REDACTED         REDACTED

                                                        REDACTED    REDACTED
                 REDACTED          REDACTED
Case
 Case1:14-cv-02612-JLK
      1:14-cv-02612-JLK Document
                         Document203-1
                                  198-1 Filed
                                         Filed10/12/18
                                               08/31/18 USDC
                                                         USDCColorado
                                                              Colorado Page
                                                                        Page28
                                                                             8 of 8
                                                                                  38




                                                        REDACTED REDACTED
                  REDACTED          REDACTED

                                                        REDACTED   REDACTED
                   REDACTED
                                  REDACTED
                                                        REDACTED REDACTED
                  REDACTED         REDACTED

                   REDACTED                             REDACTED REDACTED
                                   REDACTED

                REDACTED                                REDACTED REDACTED
                                   REDACTED

                  REDACTED                              REDACTED REDACTED
                                   REDACTED
Case
Case1:14-cv-02612-JLK
     1:14-cv-02612-JLK Document
                       Document203-1
                                198-2 Filed
                                      Filed10/12/18
                                            08/31/18 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                   Page29
                                                                        1 of
                                                                           of10
                                                                              38




                          EXHIBIT B
Case
Case1:14-cv-02612-JLK
     1:14-cv-02612-JLK Document
                       Document203-1
                                198-2 Filed
                                      Filed10/12/18
                                            08/31/18 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                   Page30
                                                                        2 of
                                                                           of10
                                                                              38

Appellate Case: 18-1320     Document: 010110044982         Date Filed: 08/29/2018      Page: 1



                       UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT

                                DOCKETING STATEMENT



   Case Name: Leah Turner, et al. v. Chipotle Mexican Grill, Inc.

   Appeal No.: 18-1320

   Court/Agency Appealing From: United States District Court for the District of Colorado

   Court/Agency Docket No.: 1:14-CV-02612          District Judge: Hon. John L. Kane

   Party or Parties Filing Notice of Appeal/Petition: Defendant Chipotle Mexican Grill, Inc.

   I.    TIMELINESS OF APPEAL OR PETITION FOR REVIEW

         A.     APPEAL FROM DISTRICT COURT

                1.     Date notice of appeal filed: August 15, 2018

                       a.     Was a motion filed for an extension of time to file the notice
                              of appeal? If so, give the filing date of the motion, the date of
                              any order disposing of the motion, and the deadline for filing
                              notice of appeal: No.

                       b.     Is the United States or an officer or an agency of the United
                              States a party to this appeal? No.

                2.     Authority fixing time limit for filing notice of appeal:

                Fed. R. App. 4 (a)(1)(A) X     Fed. R. App. 4(a)(6) ____
                Fed. R. App. 4 (a)(1)(B) ____  Fed. R. App. 4(b)(1) ____
                Fed. R. App. 4 (a)(2)     X    Fed. R. App. 4(b)(3) ____
                Fed. R. App. 4 (a)(3)     ____ Fed. R. App. 4(b)(4) ____
                Fed. R. App. 4 (a)(4)    ____  Fed. R. App. 4(c)    ____
                Fed. R. App. 4 (a)(5)     ____
                Other: ________________________________


                                               1
Case
Case1:14-cv-02612-JLK
     1:14-cv-02612-JLK Document
                       Document203-1
                                198-2 Filed
                                      Filed10/12/18
                                            08/31/18 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                   Page31
                                                                        3 of
                                                                           of10
                                                                              38

Appellate Case: 18-1320   Document: 010110044982         Date Filed: 08/29/2018         Page: 2


               3.    Date final judgment or order to be reviewed was entered on the
                     district court docket: August 3, 2018

               4.    Does the judgment or order to be reviewed dispose of all claims by
                     and against all parties? See Fed. R. Civ. P. 54(b).
                     No.

               (If your answer to Question 4 above is no, please answer
               the following questions in this section.)

                     a.    If not, did district court direct entry of judgment in
                           accordance with Fed. R. Civ. P. 54(b)? When was this done?
                           No.

                     b.    If the judgment or order is not a final disposition, is it
                           appealable under 28 U.S.C.§ 1292(a)? No.

                     c.    If none of the above applies, what is the specific statutory
                           basis for determining that the judgment or order is
                           appealable?


                           9 U.S.C. § 16(a)(3) (“An appeal may be taken from a final
                           decision with respect to an arbitration that is subject to this
                           title.”); 28 U.S.C. § 1291 (“The court of appeals . . . shall
                           have jurisdiction of appeals from all final decisions of the
                           district courts of the United States[.]”). The order here is
                           final.

                           Chipotle specifically invokes the collateral order doctrine.
                           The collateral order doctrine expands the ordinary and well-
                           established meaning of the term “final decision” to include
                           the order here. Auraria Student Housing at the Regency, LLC
                           v. Campus Vill. Apartments, LLC, 703 F.3d 1147, 1150 (10th
                           Cir. 2013) (setting forth elements of collateral order doctrine);
                           see E.E.O.C. v. PJ Utah, LLC, 822 F.3d 536, 541 & 541 n.7
                           (10th Cir. 2016) (leaving application of collateral order
                           doctrine to §16(a)(3) an open question).

                           In the alternative, the order is reviewable under the analysis
                           set forth in FirsTier Mortgage Co. v. Investors Mortgage
                           Insurance Co., 498 U.S. 269 (1991), and further refined in
                           Hinton v. City of Elwood, Kansas, 997 F.2d 774, 778 (10th

                                             2
Case
Case1:14-cv-02612-JLK
     1:14-cv-02612-JLK Document
                       Document203-1
                                198-2 Filed
                                      Filed10/12/18
                                            08/31/18 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                   Page32
                                                                        4 of
                                                                           of10
                                                                              38

Appellate Case: 18-1320    Document: 010110044982           Date Filed: 08/29/2018   Page: 3


                             Cir. 1993), Edwards v. Doordash, Inc., 888 F.3d 738,742 (5th
                             Cir. 2018), and Barrett v. Atlantic Richfield Co., 95 F.3d 375,
                             378-79 (5th Cir. 1996).

               5.     Tolling Motions. See Fed. R. App. P. 4(a)(4)(A); 4(b)(3)(A).

                      a.     Give the filing date of any motion that tolls the time to appeal
                             pursuant to Fed. R. App. P. 4(a)(4)(A) or 4(b)(3)(A): None.

                      b.     Has an order been entered by the district court disposing of
                             any such motion, and, if so, when? None.

               6.     Cross Appeals.

                      a.    If this is a cross appeal, what relief do you seek beyond
                            preserving the judgment below? See United Fire & Cas. Co.
                            v. Boulder Plaza Residential, LLC, 633 F.3d 951, 958 (10th
                            Cir. 2011)(addressing jurisdictional validity of conditional
                            cross appeals). None.

                      b.     If you do not seek relief beyond an alternative basis for
                             affirmance, what is the jurisdictional basis for your appeal?
                             See Breakthrough Mgt. Group, Inc. v. Chukchansi Gold
                             Casino and Resort, 629 F.3d 1173, 1196-98 and n. 18 (10th
                             Cir. 2010)(discussing protective or conditional cross appeals).
                             None.

         B.    REVIEW OF AGENCY ORDER (To be completed only in connection
               with petitions for review or applications for enforcement filed directly with
               the court of appeals.)

               1.     Date petition for review was filed:      ________________________

               2.     Date of the order to be reviewed: ________________________

               3.     Specify the statute or other authority granting the court of appeals
                      jurisdiction to review the order: ___________________________

                      ______________________________________________________

               4.     Specify the time limit for filing the petition (cite specific statutory
                      section or other authority): ________________________________


                                              3
Case
Case1:14-cv-02612-JLK
     1:14-cv-02612-JLK Document
                       Document203-1
                                198-2 Filed
                                      Filed10/12/18
                                            08/31/18 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                   Page33
                                                                        5 of
                                                                           of10
                                                                              38

Appellate Case: 18-1320     Document: 010110044982          Date Filed: 08/29/2018    Page: 4


                        ______________________________________________________
          C.     APPEAL OF TAX COURT DECISION

                 1.     Date notice of appeal was filed: ___________________________
                        (If notice was filed by mail, attach proof of postmark.)

                 2.     Time limit for filing notice of appeal: ________________________

                 3.     Date of entry of decision appealed:    ________________________

                 4.     Was a timely motion to vacate or revise a decision made under the
                        Tax Court=s Rules of Practice, and if so, when? See Fed. R. App. P.
                        13(a) ______________________________________________

   II.    LIST ALL RELATED OR PRIOR RELATED APPEALS IN THIS COURT
          WITH APPROPRIATE CITATION(S). If none, please so state.

          In re Chipotle Mexican Grill, Inc., No. 17-1028

   III.   GIVE A BRIEF DESCRIPTION OF THE NATURE OF THE
          UNDERLYING CASE AND RESULT BELOW.

          The district court erroneously permitted Plaintiffs’ counsel to solicit nearly 3,000

   individuals to join this Fair Labor Standards Act (FLSA) collective action with full

   knowledge that Chipotle claimed those employees were subject to a mandatory,

   individualized arbitration agreement barring their participation (Arbitration Opt-Ins). It

   was not until after Plaintiffs’ counsel had solicited them to join the lawsuit (and they in

   fact joined) that the district court enforced the arbitration agreement and dismissed those

   individuals. Yet the harm to Chipotle continues. The district court allowed Plaintiffs’

   counsel to continue representing those 3,000 individuals in claims against Chipotle,

   despite the improper genesis of that relationship. This result does not repair the full

   damage to Chipotle from the district court’s error. Chipotle now asks this Court to do so


                                               4
Case
Case1:14-cv-02612-JLK
     1:14-cv-02612-JLK Document
                       Document203-1
                                198-2 Filed
                                      Filed10/12/18
                                            08/31/18 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                   Page34
                                                                        6 of
                                                                           of10
                                                                              38

Appellate Case: 18-1320      Document: 010110044982         Date Filed: 08/29/2018     Page: 5


   by restoring the Arbitration Opt-Ins to their pre-improper solicitation state.

          In certifying the collective, the district court employed a permissive joinder

   standard of its own creation.1 It created a “presumptive” collective into which any

   individual “bringing the same statutory claim against the same employer” could simply

   opt-in. The individual needed only to file an appropriate form, and then the burden

   shifted to Chipotle to dismiss or sever the claims of those improperly joined. (See Dkt. 87

   at 16-17.)

          The district court, over Chipotle’s objection, accepted Plaintiffs’ counsels’

   invitation to solicit individuals subject to the arbitration agreement with notice of the

   collective. That solicitation was contrary to the plain terms of the agreement, which

   required signatories to arbitrate any and all FLSA claims and prohibited class and

   collective actions or arbitrations. Plaintiffs’ counsel acknowledged that many of these

   solicited individuals had executed that agreement, but persisted with notice to them,

   informing the district court that “we’ll deal with any arbitration agreement issues as they

   come.” (Nov. 12, 2015 Tr., 6:19-25, 21:6-19.) The district court, for its part, stated it had

   “no idea what do with [the arbitration agreements]” and would resolve the issue “after we

   have the people in the collective class[.]” (Id., 25:25-26:11.) Of the nearly 10,000

   individuals who opted-in to this collective, 2,814 of them signed the agreement.

          Chipotle moved to dismiss the Arbitration Opt-Ins and to prevent Plaintiffs’

   counsel from continuing to represent them in any future proceedings against Chipotle. As

   1
    The district court explicitly rejected this Court’s well-established two-step certification
   process set forth in Thiessen v. General Electric Capital Corporation, 267 F.3d 1095
   (10th Cir. 2001).
                                                 5
Case
Case1:14-cv-02612-JLK
     1:14-cv-02612-JLK Document
                       Document203-1
                                198-2 Filed
                                      Filed10/12/18
                                            08/31/18 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                   Page35
                                                                        7 of
                                                                           of10
                                                                              38

Appellate Case: 18-1320      Document: 010110044982           Date Filed: 08/29/2018       Page: 6


   rationale for the latter, Chipotle explained that the harm caused to its contractual rights

   with its employees could be fully repaired only by restoring the status quo—that is,

   severing the improper relationship between the Arbitration Opt-Ins and Plaintiffs’

   counsel that formed through the improper solicitation. Importantly, Chipotle did not

   assert that the Arbitration Opt-Ins were prevented from pursuing individual arbitration

   with any other counsel.

          On August 3, 2018, the district court granted Chipotle’s first request, dismissing

   the 2,814 Arbitration Opt-Ins without prejudice. The district court rejected Chipotle’s

   second request, concluding that disqualification of Plaintiffs’ counsel (i.e., restoration of

   the status quo) was unnecessary because “at the time Plaintiffs’ Counsel allegedly

   instigated the breach of the Arbitration Agreement, the enforceability of the Agreement

   was still in dispute.” (Dkt. 187 at 14.) Chipotle now appeals that August 2018 order and

   asks this Court to reverse the district court’s decision declining to restore the Arbitration

   Opt-Ins to their pre-improper solicitation state.

   IV.    IDENTIFY TO THE BEST OF YOUR ABILITY AT THIS STAGE OF THE
          PROCEEDINGS, THE ISSUES TO BE RAISED IN THIS APPEAL.

   1.     Whether the district court erred when it delayed enforcing the arbitration
          agreement until after it certified the collective and permitted individuals bound by
          the agreement to opt-in to the collective.

   2.     Whether the district court erred by failing to restore the status quo after its first
          error in delaying the enforcement of the arbitration agreement.


   V.     ADDITIONAL INFORMATION IN CRIMINAL APPEALS.

          A.     Does this appeal involve review under 18 U.S.C. ' 3742(a) or (b) of the
                 sentence imposed? ____________________________________________

                                                  6
Case
Case1:14-cv-02612-JLK
     1:14-cv-02612-JLK Document
                       Document203-1
                                198-2 Filed
                                      Filed10/12/18
                                            08/31/18 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                   Page36
                                                                        8 of
                                                                           of10
                                                                              38

Appellate Case: 18-1320    Document: 010110044982          Date Filed: 08/29/2018      Page: 7




         B.    If the answer to A (immediately above) is yes, does the defendant also
               challenge the judgment of conviction? _____________________________

         C.    Describe the sentence imposed. __________________________________
               ____________________________________________________________

         D.    Was the sentence imposed after a plea of guilty? ____________________

         E.    If the answer to D (immediately above) is yes, did the plea agreement
               include a waiver of appeal and/or collateral challenges?
               ____________________________________________________________

         F.    Is defendant on probation or at liberty pending appeal? ________________

         G.    If the defendant is incarcerated, what is the anticipated release date if the
               judgment of conviction is fully executed?


               ____________________________________________________________

         H.    Does this appeal involve the November 1, 2014 retroactive amendments to
               §§ 2D1.1 and 2D1.11 of the U.S. Sentencing Commission’s Guidelines
               Manual, which reduced offense levels for certain drug trafficking offenses?
               ____________________________________________________________

         NOTE:        In the event expedited review is requested and a
                      motion to that effect is filed, the defendant shall
                      consider whether a transcript of any portion of
                      the trial court proceedings is necessary for the
                      appeal. Necessary transcripts must be ordered
                      by completing and delivering the transcript
                      order form to the Clerk of the district court with
                      a copy filed in the court of appeals.

   VI.   ATTORNEY FILING DOCKETING STATEMENT:

         Name: Kendra N. Beckwith          Telephone: 303-623-1800

         Firm: Messner Reeves LLP

         Email Address: kbeckwith@messner.com


                                               7
Case
Case1:14-cv-02612-JLK
     1:14-cv-02612-JLK Document
                       Document203-1
                                198-2 Filed
                                      Filed10/12/18
                                            08/31/18 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                   Page37
                                                                        9 of
                                                                           of10
                                                                              38

Appellate Case: 18-1320   Document: 010110044982        Date Filed: 08/29/2018   Page: 8


         Address: 1430 Wynkoop Street, Suite 300, Denver, Colorado 80202

   PLEASE IDENTIFY ON WHOSE BEHALF THE DOCKETING STATEMENT IS
   FILED:

         A.    X     Appellant

                     Petitioner

                     Cross-Appellant

         B.    PLEASE IDENTIFY WHETHER THE FILING COUNSEL IS

               x     Retained Attorney

                     Court-Appointed

                     Employed by a government entity
                          (please specify_________________________________)
                     Employed by the Office of the Federal Public Defender.


         /s/Kendra N. Beckwith ____________________        _August 29, 2018_____
         Signature                                         Date



   NOTE:       A copy of the final judgment or order appealed from, any
               pertinent findings and conclusions, opinions, or orders, any
               tolling motion listed in Fed. R. App. P. 4(a)(4)(A) or
               4(b)(3)(A) and the dispositive order(s), any motion for
               extension of time to file notice of appeal and the dispositive
               order must be submitted with the Docketing Statement.

               The Docketing Statement must be filed with the Clerk via the
               court’s Electronic Case Filing System (ECF). Instructions
               and information regarding ECF can be found on the court’s
               website, www.ca10.uscourts.gov .




                                             8
Case 1:14-cv-02612-JLK Document 203-1
                                198-2 Filed 10/12/18
                                            08/31/18 USDC Colorado Page 38
                                                                        10 of 38
                                                                              10

Appellate Case: 18-1320   Document: 010110044982     Date Filed: 08/29/2018   Page: 9



                             CERTIFICATE OF SERVICE

        I, Kendra N. Beckwith, hereby certify that on August 29, 2018, I filed via
   ECF and served a copy of the foregoing Docketing Statement to:
   Adam S. Levy (Law Office of Adam S. Levy, LLC) adamslevy@comcast.net

   Andrew C. Quisenberry (Bachus & Schanker, LLC)
   andrew.quisenberry@coloradolaw.net

   Darin L. Schanker (Bachus & Schanker LLC) dschanker@coloradolaw.net

   Julie A. Sakura (Hinkle Shanor LLP) jsakura@hinklelawfirm.com

   Kent M. Williams (Williams Law Firm) williamslawmn@gmail.com

   Kevin E. Giebel (Giebel and Associates, LLC) kgiebel@ggwklaw.com

   Loren S. Foy (Husch Blackwell LLP) loren.foy@huschblackwell.com

   Michael E. Jacobs (Hinkle Shanor LLP) mjacobs@hinklelawfirm.com

   Robert J. Gralewski, Jr. (Kirby McInerney, LLP) bgralewski@kmllp.com

   Thomas M. Hnasko (Hinkle Shanor LLP thnasko@hinklelawfirm.com




                                         /s/Kendra N. Beckwith
                                         Kendra N. Beckwith




                                           9
